Citation Nr: 0525416	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for right knee 
disability.  

3.  Entitlement to service connection for residuals of a 
right thigh injury.  

4.  Entitlement to service connection for residuals of a 
right elbow injury.  

5.  Entitlement to an initial compensable disability 
evaluation for residuals of a chip fracture of the 2nd finger 
of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980 
and he served in the Army National Guard of South Carolina 
from February 1981 to July 1998.  The service in the Army 
National Guard included periods of active duty for training, 
including a period from January 24 to February 7, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claims of 
entitlement to service connection for low back, right knee, 
right thigh, right elbow gastrointestinal, cervical spine and 
eye disabilities, as well as for flatfeet and headaches.  In 
that rating action, the RO also granted service connection 
and assigned an initial noncompensable disability evaluation 
for residuals of a chip fracture of the 2nd finger of the 
right hand.  The veteran perfected a timely appeal of this 
determination to the Board.  

At a December 1999 RO hearing, the veteran withdrew his 
perfected appeal seeking service connection for eye and 
cervical spine disabilities, and thus they are not before the 
Board.  See 38 C.F.R. § 20.204(c) (1999).  

When this matter was initially before the Board in June 2001, 
it was remanded for further development and adjudication.  In 
the introduction to the remand, the Board noted that although 
some of the veteran's claims had been denied in a January 
1981 rating decision, because the veteran had active service 
since that time, the Board agreed with the RO that the claims 
had to be considered on a de novo basis.

In an April 2002 rating decision, the RO granted service 
connection for post-traumatic headaches, bilateral pes planus 
and for chronic ulcer disease, and assigned initial 10 
percent evaluations for each of these conditions, effective 
October 5, 1998.  Since that time, the veteran has not 
appealed the evaluations or the effective dates of the 
awards, and thus these issues are not before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

When this case was again before the Board in June 2004, it 
was remanded for further development and adjudication.

The veteran's claims seeking service connection for right 
knee disability and to an initial compensable disability 
evaluation for residuals of a chip fracture of the 2nd finger 
of the right hand are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
his mechanical low back pain had its onset during service.

2.  There is no medical evidence showing that veteran has 
right thigh disability.

3.  There is no medical evidence showing that the veteran has 
right elbow disability.




CONCLUSIONS OF LAW

1.  Mechanical low back pain was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(b), (d) (2004).

2.  Right thigh disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Right elbow disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to service connection for low back, 
right thigh and right elbow disabilities, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and numerous Supplemental 
Statements of the Case (SSOCs) that provided notice of the 
law and regulations, as well as the reasons and bases for the 
RO's determinations.  By way of these documents, as well as 
the December 1999 RO hearing, the RO's November 2001, June, 
July and September 2003, and July 2004 "VCAA" letters, the 
Board's June 2001 and June 2004 remands, VA carefully advised 
him of the information and evidence necessary to substantiate 
his claim and the importance of doing so.  Id.  

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claims that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO hearing, the RO's rating decisions, the SOC, the 
SSOCs, and the Board remands, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical and personnel records, as well as voluminous relevant 
post-service records and reports.  In addition, the record 
contains pertinent VA examinations that were conducted in 
December 2001, as well as a November 1980 VA examination that 
was performed in conjunction with a prior claim.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of the claims at 
this time, without a third remand of the case to the RO for 
further development or to give his representative another 
opportunity to present additional evidence and/or argument 
because the essential fairness of the adjudication was 
maintained.  See Mayfield; see also Bernard v. Brown, supra.  
In this case, the record on appeal demonstrates the futility 
of any further evidentiary development, and that there is no 
possibility that additional assistance would further aid him 
in substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran asserts, in essence, that he has had had chronic 
low back problems since service and that service connection 
is thus warranted.  In support, he points out that he was 
treated for low back disability on no less than 17 occasions 
during service, was diagnosed as having chronic low back 
disability while on active duty, and has suffered from low 
back problems since that time.  In support of his right thigh 
and right elbow claims, he maintains that he has current 
disability related injuries sustained during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  "Active, military, naval, or air 
service" constitutes active duty, any period of active duty 
for training during which the claimant was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the claimant was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) and 38 C.F.R. § 3.6(a).  

Further, with chronic disease shown as such in service, 
service connection can be established for subsequent 
manifestations of the same chronic disease at a later date, 
however, remote, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has reviewed the lay and medical evidence in 
detail; however, because this appeal turns on whether the 
veteran has chronic low back, right thigh and right elbow 
disabilities due to service, the Board will focus its 
discussion to the evidence that addresses this issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeal for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

A.  Low back disability

Consistent with the veteran's contentions, the service 
medical records show he was seen on multiple occasions for 
chronic low back symptoms that included pain and muscle 
spasm.  Indeed, during service he was diagnosed as having 
chronic low back pain, and in April 1978, he was placed on a 
limited physical profile due to the disability.  Further, the 
Report of Medical Examination at separation from service, 
dated in May 1980, shows that the physician indicated that he 
had suffered from low back pain for the past two years.

The initial post-service VA examination, which was conducted 
in November 1980, revealed that the veteran continued to have 
low back pain, and the orthopedist diagnosed the veteran as 
having chronic lower back syndrome.  When formally examined 
by VA in December 2001, the veteran reported having low back 
pain since 1977.  The report reflects that the examiner 
indicated that the veteran's low back symptoms had their 
onset in 1977and was mechanical in nature; however, because 
there was a "large gap" in treatment, the examiner opined 
that the condition was not related to service.

Here, the veteran was diagnosed as having chronic low back 
disability during service and shortly after his discharge.  
He has consistently reported having chronic and recurrent low 
back complaints since that time, and now suffers from 
mechanical low back pain.  Notwithstanding the December 2001 
examiner's reasoning, the Court has long held that symptoms, 
not treatment, are the essence of evidence of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In 
light of the foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that chronic 
low back disability was shown as such in service, and that 
service connection is thus warranted for mechanical low back 
pain.  38 C.F.R. § 3.303(b).

B.  Right thigh and right elbow disability claims

Although the Board has reviewed the lay and medical evidence 
in detail, it is clear that the veteran has not been 
diagnosed as having either right thigh or right elbow 
disability during the course of this appeal.  Indeed, the 
examiner who conducted the December 2001 VA examination 
concluded that the veteran did not have right thigh or right 
elbow disabilities.

Because the post-service medical evidence is negative for any 
indication that the veteran has been diagnosed as having 
right thigh or right elbow disabilities, the Board but must 
deny these claims because the there is no medical evidence 
indicating that the veteran currently suffers from these 
conditions.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. 
Cir. 1998).  Further, although the veteran asserts service 
connection on the basis of residuals of in-service injuries, 
the Board notes that the Federal Circuit held in Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) that a 
claimant must have disability at time of application for 
benefits and not merely findings in service.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has right 
thigh and right elbow disabilities.  The Board notes, 
however, that as a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 517 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology for his reported right thigh and 
right elbow problems, and since there is no competent medical 
evidence showing that he has right thigh or right elbow 
disability, the preponderance of the medical evidence is 
against these claims and there is no basis upon which to 
establish service connection.


ORDER

Service connection for mechanical low back pain is granted.

Service connection for right thigh disability is denied.

Service connection for right elbow disability is denied.  


REMAND

Also before the Board are the veteran's right knee and right 
2nd finger claims.  Although these claims have been pending 
since October 1998 and were previously remanded by the Board 
on two occasions, the Board regretfully finds that these 
issues must again be remanded for further development.

With respect to the veteran's right knee claim, the Board 
observes that the Report of Medical Examination at separation 
from service, dated in May 1980, shows that the physician 
indicated that the veteran was suffering from right knee pain 
for the past four months.  In addition, a November 1980 VA 
examination report reflects that the veteran was diagnosed as 
having right knee chondromalacia.  

Pursuant to the Board's June 2001 remand, in December 2001, 
he was afforded a VA examination; the report reflects that 
the examiner diagnosed the veteran as having right knee 
patellofemoral pain syndrome.  The examiner, without offering 
a cogent rationale, however, commented that it was less 
likely than not related to service.  In light of the 
foregoing, the Board finds that this issue must remanded for 
a contemporaneous examination, and the examiner must offer an 
opinion, with a supporting rationale, as to whether any right 
knee disability found to be present it is at least as not 
related to service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004); see also Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. at 518.  

With respect to the veteran's claim seeking an initial 
compensable disability evaluation for residuals of a chip 
fracture of the 2nd finger of the right hand, the Board 
observes that during the December 1999 RO hearing, the 
veteran testified that several of his fingers were injured 
when a hatch was dropped on his right hand, and a review of 
the service medical records confirms the occurrence of this 
injury.  Further, during the hearing, the veteran asserted 
that service connection was warranted for "arthritis" 
affecting several fingers of his right hand.  In addition, he 
testified that he had skin changes and scarring on his right 
hand, which also justified a compensable rating for the 
disability.  In sum, the Board observes that the veteran was 
contending that a higher evaluation was warranted since the 
disability affected more than just his right 2nd finger, and 
because he had skin disability that stemmed from the in-
service injury.

Under the law, VA must consider whether the service-connected 
residuals of the veteran's right 2nd finger disability 
warrant separate ratings for the distinct, non-overlapping, 
musculoskeletal and skin pathology, including residual 
scarring.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  Here, in confirming and continuing the 
noncompensable rating, in the January 2000 SSOC, the RO 
concluded that no more than a noncompensable rating would be 
warranted for the veteran's scarring, which essentially shows 
that VA may have already recognized a skin component to this 
disability.  In light of the foregoing, the RO must 
adjudicate whether the veteran's has a disability of the 
right hand affecting more than just the right 2nd finger, to 
include whether the condition includes a skin component.  
Because the Board cannot initially address these issues, it 
has no discretion and must remand this claim to the RO, which 
must initially consider these matters.

In light of the foregoing, the Board finds that, on remand, 
after any pertinent outstanding records are obtained, the 
veteran must be afforded an appropriate VA examination to 
determine whether service connection is warranted for 
disability of the fingers of the right hand other than the 
right 2nd finger, as well as whether the veteran has skin 
pathology, including residual scarring, that is related to 
service or to the service-connected disability.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right knee disability found to be 
present, as well as the nature, extent, 
severity and etiology of his the 
veteran's right hand problems.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  

Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
right knee disability that is related to 
or had its onset during service.  In 
offering this assessment, the examiner 
must comment on the notation in the 
Report of Medical Examination at service 
separation indicating that the veteran 
had right knee pain for four months, as 
well as the diagnosis in November 1980, 
four months after his separation from 
service, of right knee chondromalacia.

With respect to the veteran's right hand, 
the examiner must comment as to whether 
it is at least as likely as not that the 
veteran has a disability affecting any 
finger other than his right 2nd finger 
that is related to or had its onset 
during service.  In addition, the 
examiner must state whether it is at 
least as likely as not that the veteran 
has any residual skin pathology, to 
specifically include scarring.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  In doing so, the RO 
must specifically adjudicate whether 
service connection is warranted for any 
finger(s) of the veteran's right hand 
other than his right 2nd finger, as well 
as whether a separate rating is warranted 
for any skin condition of the right hand.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


